The Attorney’ General                               of Texas
                                                          October   22,     1985
JIM  MATTOX
Altorney General



supr0m9 c4m 8ullelw           Eouorablc    8.    Tati      !Lturtieeteban                      ~piaion   AO. Jx-363
P. 0. BOX 12540               chnirmnn
Aualln, TX 79711-2546         Natural  Rc~ourcc~   Ctmdttec                                    Re:    Authority   of A judge   to
5rZN7+2501                    Texas StAtA SeaAts                                               restrict     the  type  of   ball
T*Ior 91w57L1357
                              P. 0. Box 12068, C.al@tol Station                                available    to s defendant
l*lecoplw 512l47M295
                              Austin,  Texas     78’l:ll

                              Dear   Senator      Saatimteban:

                                      You have   recpesttd  our   opinion                    regarding      the   authority    of A
                              magistrate     to  restrict  the  type    of                  bail    available     to AIL accused.
4524 Alber(a me., swe lb0     Artlclc    17.01 of the Code of Criminnl                     Procedure      define6   “ball”  AS
El Paso. TX. 7-2793
915i53&348(                                the   secu~clty given by the accused              that he till
                                           appear     md    ausver  before      the    proper    court    the
 1001TOXEE.sutte 700                       sccusatj,ao     brought   against      bin.    md    Includes    a
 Nou¶lon. lx. T7w2-3111                    ball   bor,d, or a personal    bond.      (Papbaeis    added).
 7lY223YU16
                                    l-bus * Gill”        16 merely        an undertaking          by au accuecd,       for the
                              purpose     of cffecl,i.ng      his    release.        It    cnn takn      At lesst   two forms
 a06 aroadw*y. SUIIO312
                              under    the   statute,       A “ball      bond”    or     a “persoual       boud.”   These   two
 Lubbock. TX. 794013(79
 Ka747a236                    kinds     of   bail      ‘51 not      appear      to      be    exclusive      aud.  gloen    the
                              magistrate’s      broa’i    discretlou       in fixing       ball,   other    forms of security
                              may be autbo&ed,             See
                                                           -     V.T.C.S.     Art.     1715.
 4309 N. Tmlh. Sub B
 YcAlm. TX 76501-1685
 512m245.47                          One   form of “6ecurlty”               specifically         authortied    16    the    ball   bond
                               demribed     in nrtic:lc 17.02:

 2w Makl Plur. sutte 4m                             A ‘bail    bond’ 16 a vritten          undertaking        eutered
 San Antonlo. TX. 762052797
                                               Fnto b!r the defendant            and his       suretIc       for tbc
 512a25-4191
                                               sppearance       of   the prlnclpsl       therein       before     sow
                                               court    (81 magistrate      to au6ver       A criminal        ~CCU~A-
                                               tioa;    p:ov%ded,      hovever,     that    the    defendant      upou
                                               execution      of 6uch ball       bond may d6po6it           vith   the
                                               cuetodl6n       of   fund6    of    the   court      in    which    the
                                               orosemtlon        IA vendian     current    wncy      of th6 United
                                               itot.      1,~ the &aunt      of. the bond 10. liau of having
                                               euretGi         eignlng      the      tame.    . . .        (EMPHASIS
                                               iddcd),-


                               Another  form         of    “security”     specifically            6uthorlred    is    the     personal
                               bond deecribad          III article    17.03:
                                                                                                                        ..    I
                                                                                                                         \.
HOaOrAble      H.     TAti        SAntieAtebAn           -   IPAge     2    (JH-363)




                The     court           before    whom the        cane          16    pending    AA~.      in
                it6         discretion,            reltaee           the        defendnat        on       hi6
                perrooal            bond without             6ureties        or      other    6ecurlty.

         In   light     of        the6e     conslderc&lone,                YOU AAk:


                       1.         May     the    court       require        A     defendsot      to   po6t
                bail         fa    CA6h only?

                     2.        May the           court  Bet the amount of boil                            but
                 Agree        to nccept           A caeh percentage in lieu of                          that
                 AWUUt?

                     3. iay  the   tour t 6Ct   A  differential    boll
                 Amount depending   upon the  type  of bond.    &.      A
                 cash bond of $1,000 or A surety   bmd of $lO,OOOt

        In Ex psrte    DeAtoa.   582 !;,W.2d 151 (Tex.                                       Crlm.  App. 1979).   the
 trill    court  hsd ordered   A defendant   to post  “A                                     $15,000 cn6b bond    for
 nppeal    purposes.”   The court   of criminal  nppesls                                      held the&

                    [t]he         Authority
                                      grs,ated     the   court    in    Article
                 44.04         to . . .
                                    ‘impose    reasonAble      coaditloas      on
                 bail pending   the fia%:tity     of hi6 convictioa’        does
                 not vest  the court    with   the discretion       to require
                 A cash or    surety    bond   to    the  exclusion      of   the
                    other.


  582 S.U.2d    At 153.    LiMee.       la Ex parte     Rodriguez.    583 S.Y.2d 792
  (Tex.   Crib.   App.   1979).   the C,DUrt of    Criminal    Appeal6   said  that A
  requirement    th6t A bond “be ]wsted        ia  cssh   is  not nuthorized     under
  lrtlcle   17.02.”    583 S.W.2d At 793.      We conclude    that A mAgi6trnte    may
  not require    la AccuAed to post    il bail  bond in CASb only.

         As to your second questl.oa,           boil      16 by     6tAtUt6     the 6ecurlty
  required    by A magistrate     And May Include           A boil     bond or A persoaal
  bead.     We constnse   your question      to inquire       whether     A court my set A
  “boil    bond”   fn A certain     6mount    nad then       agree     to   Accept    A leseer
  pcrceatnge     la lieu   of the face ammat           of   the “boil      bond.”     Although
  SuCb practiCs      hA6 6ppAreUtly     existed      ia VAriOU6      TexA6 jurl6dictions,
  6ee 7 8. Wl116oa,      Texao CriailUll     Forms,     147.19     (Texas    Prsctice    1977).
  rdo       not believe    it  i6  sutlwrired      by section         17.02.     We offer     no
  opiaioa    oa the coadltioa6    that A magi6trate          May require       in conjunction
  vith   the issu~ace    of A per6onr.l    bond under       eectioa     17.03.

           Fia~lly,  we believe    it jr Cl-r    that   A osgistrrte    msy not set A
  “dif    fereatinl  boil   Amount” d’cpendiag    upon whether       A CA6h or  surety
  bond     i6 used.    The r6AsOdag      of ruch   cA6e6   AS Denton sad Rodriguez
  iadicrter     th6t. if A Court ftiH:S boil     in tbe 6IMJUat Of $23,000.     it MY
  not,    under the term6 of nrtic:ic! 17.02. require        thnt -at      if the boil
  Is 6Ati6fied      by eurety   bond. hut Accept    A leS6Ar    amount if the bail    16



                                                             p.   1666
Roaornble     H.    Tot1Snatie6tcb4~mi            -   PAge      3    (JH-363




6Ati6fied     by CA6h.         We emphcdse,                   however,      thAt    nrtlcles   17.01    And
17.15     confer    upon       A        court     brood         discretion,        60 hllg     AS  it    16
rlaeoosbly     exercised.          in    6ett:tag     boll.




                  A smglstrste       hns brood     discretion    in rettlag
              the Amount nad coaditioa6         of boil    which on Accused
              mu6t sntlsfy        to dbftnia hi6 release.       Be may not,
              however,     require     1~11ACCU6ed t0 pO6t bAi1       iD cnsh
              only I   nor    ray   be   set  A  differeotirl     boil   bond
              amount    depending       upoa whether     A cash or surety
               boad    i6   glvea.




                                                                   J f%
                                                                    Very   truly   you



                                                                           &
                                                                    J In       tlATTOX
                                                                    Attorney     General   of Texas

 TOM GREW
 Pirst Assistant         Attorney         Gawral

 DAVID R.     RIGRAFDS
 Executive     Assistant       Attorney           Gencrsl

 ROBERT GRAY
 Specinl Assistnat          Attorney            G~eaernl

  RICK GILPIH
  ChAirmAn.  Opinion         Committee

  Prepared    by     Rick Gilpla
  ASSiStAnt        Attorney  kD6rAl


  APPROVED:
  OPINION COKKITTBE

  Rick Gilpla.       Chairman
  Colin    Cnrl
  Susan GArri6oa
  Toay Guillory
  Jim noellinger
  Jenalfcr      Riggs
  SArAh Woelk




                                                              p.    1667